

117 HR 2265 IH: Financial Exploitation Prevention Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2265IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mrs. Wagner introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Investment Company Act of 1940 to postpone the date of payment or satisfaction upon redemption of certain securities in the case of the financial exploitation of specified adults, and for other purposes.1.Short titleThis Act may be cited as the Financial Exploitation Prevention Act of 2021. 2.Redemption of certain securities postponed(a)In generalSection 22 of the Investment Company Act of 1940 (15 U.S.C. 80a–22) is amended by adding at the end the following:(h)Redemption of certain securities postponed(1)In generalNotwithstanding subsection (e), a registered open-end investment company or a transfer agent acting on behalf of such company may postpone the date of payment or satisfaction upon redemption of any redeemable security in accordance with its terms for more than seven days after the tender of such security to such company or its agent designated for that purpose for redemption if such company or agent reasonably believes that such redemption is requested through the financial exploitation of a security holder who is a specified adult.(2)Duration(A)In generalExcept as provided in subparagraphs (B) and (C), a registered open-end investment company or a transfer agent acting on behalf of such company may postpone the date of payment or satisfaction upon redemption of a redeemable security under paragraph (1) for a period of not more than 15 business days.(B)Extension upon determination of exploitationThe period described in subparagraph (A) may be extended by an additional 10 business days if the registered open-end investment company or a transfer agent acting on behalf of such company determines through an internal review that the redemption described in such subparagraph is requested through the financial exploitation of a security holder who is a specified adult.(C)Extension by governmentA State regulator, administrative agency of competent jurisdiction, or court of competent jurisdiction may extend the period described in subparagraph (A). (3)Specified adult definedIn this subsection, the term specified adult means—(A)an individual age 65 or older; or(B)an individual age 18 or older who a registered open-end investment company or a transfer agent acting on behalf of such company reasonably believes has a mental or physical impairment that renders the individual unable to protect his or her own interests..(b)Recommendations(1)In generalNot later than 1 year after the date of the enactment of this section, the Securities and Exchange Commission, in consultation with the entities specified in paragraph (2), shall submit to Congress a report that includes recommendations regarding the regulatory and legislative changes necessary to address the financial exploitation of security holders who are specified adults (as defined in subsection (h)(3) of section 22 of the Investment Company Act of 1940 (15 U.S.C. 80a–22), as added by this section).(2)ConsultationThe entities specified in this paragraph are as follows:(A)The Commodity Futures Trading Commission.(B)The Director of the Bureau of Consumer Financial Protection.(C)The Financial Industry Regulatory Authority.(D)The North American Securities Administrators Association.(E)The Board of Governors of the Federal Reserve System.(F)The Comptroller of the Currency.(G)The Federal Deposit Insurance Corporation.